                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                 NO. 5:21-CR-7-lD


UNITED STATES OF AMERICA


      V.                                            ORDER

MARCO ANTONIO HERRERA-ROBLES
 a/k/a "Marco Antonio Herrera-Rubles"



      Upon motion of the United States, for good cause shown and for the reasons

stated in the motion, it is hereby ORDERED that the above-referenced matter be

unsealed.



      This the     17   day of March 2021.




                                      United States District Judge




           Case 5:21-cr-00007-D Document 9 Filed 03/17/21 Page 1 of 1
